61 S.E.2d 255 (1950)
232 N.C. 482
DULL et al.
v.
DULL et ux.
No. 233.
Supreme Court of North Carolina.
October 11, 1950.
*257 Hall & Zachary, Yadkinville, for plaintiffs.
Allen & Henderson, Elkin, and F. D. B. Harding, Yadkinville, for defendants.
DENNY, Justice.
In the interpretation of a deed, the intention of the grantor must be gathered from the four corners of the instrument and every part thereof given effect, unless it contains conflicting provisions which are irreconcilable, or a provision which is contrary to public policy or runs counter to some rule of law. Ellis v. Barnes, 231 N.C. 543, 57 S.E.2d 772; Edgerton v. Harrison, 230 N.C. 158, 52 S.E.2d 357; Boyd v. Campbell, 192 N.C. 398, 135 S.E. 121; Willis v. Mutual Loan & Trust Co., 183 N.C. 267, 111 S.E. 163; Springs v. Hopkins, 171 N.C. 486, 88 S.E. 774.
The plaintiffs are relying upon the case of Roberson v. Griffin, 185 N.C. 38, 115 S.E. 824, for an affirmance of the judgment entered below. While the defendants are relying upon Turner v. Turner, 195 N.C. 371, 142 S.E. 224, and Williams v. Williams, 175 N.C. 160, 95 S.E. 157, for a reversal.
We think the grantor, in using the words "bodily heirs" in the premises in connection with the description of the grantees, had in mind the children of William I. Dull and his wife Nancy M. Dull. The granting clause in a deed, however, and not the premises, ordinarily controls whenever it is repugnant to preceding or succeeding recitals. Ingram v. Easley, 227 N.C. 442, 42 S.E.2d 624; Mayberry v. Grimsley, 208 N.C. 64, 179 S.E. 7; 16 Am.Jur. 575.
In the instant case, the granting clause conveys the property described to William I. Dull and wife Nancy M. Dull, during their natural lives or during the widowhood of Nancy M. Dull, then to their bodily heirs equally, including the two illegitimate children theretofore named.
In our opinion the grantor, in using the words "bodily heirs" in the granting clause, did so as a "descriptio personarum", and that the estate granted was for the natural lives of William I. Dull and wife Nancy M. Dull, or during the widowhood of Nancy M. Dull, and then to the children born of the first marriage, including the two named illegitimate children.
In this connection it should be noted that Nancy M. Dull was conveyed only an estate for life or during her widowhood. Therefore, it would seem the words "their children" were used in an exclusive sense, meaning the children of William I. Dull and his then present wife, Nancy M. Dull, including the two illegitimate children born to them before marriage.
This view is supported by the decisions in Turner v. Turner, supra, and Williams v. Williams, supra. And, as stated in the Turner case, the principles announced in Roberson v. Griffin, supra, are likewise not applicable to the facts in this case.
The judgment below is
Reversed.